Citation Nr: 0817167	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for uterine fibroids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to August 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2005 this case was remanded by the Board for 
additional development.  Substantial compliance with that 
remand having been completed the case has been returned to 
the Board.  

The Board notes that the issue perfected on appeal to the 
Board is service connection for uterine fibroids.  The 
veteran had a hysterectomy performed in February 2002 and she 
has argued that this operation was performed as a result of 
her uterine fibroids.  She has submitted a medical opinion 
that appears to link the removal of her right ovary and 
fallopian tube to a right ovarian cyst.  The issues of 
service connection for a hysterectomy and for a right ovarian 
cyst are not before the Board or for consideration in this 
decision.  If the veteran wishes to file a claim for service 
connection for either of these disabilities she should do so 
with specificity at the RO.   


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Uterine fibroids were not present in service or for some 
years afterward, and are not etiologically related to 
service.




CONCLUSION OF LAW

Uterine fibroids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2005 notification letter did 
not include notice as to the last 2 elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
Army hospital records, VA treatment records, service 
personnel records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, 18 Vet. 
App. 112; Quartuccio, 16 Vet. App. 183; Dingess, 19 Vet. App. 
473.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that she had uterine fibroids as a result 
of her active military service in the United States Army.  
The veteran had a hysterectomy performed in February 2002.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted competent medical evidence that she 
had uterine fibroids prior to her February 2002 hysterectomy.  
Accordingly, the remaining question is whether the uterine 
fibroids were related to her active military service.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
service connection is warranted for uterine fibroids.  While 
the veteran's service treatment records show some 
gynecological difficulties in service such as a right ovarian 
cyst, no uterine fibroids are shown during service.  The 
veteran's March 1985 separation examination noted a normal 
examination of the pelvis, including a vaginal examination 
and PAP smear.  The veteran had a subsequent medical board 
examination while still in service; however, no pelvic 
examination was performed at that time.  

A December 1988 letter from a private physician to a VA 
physician states that the veteran was referred in December 
1987 with a right adnexal mass which was subsequently 
revealed to be a uterine fibroid.  The first diagnosis of 
uterine fibroids reported in the medical evidence of record 
is in 1988, approximately 3 years after the veteran's 
separation from active military service.  While not 
conclusive, this lack of treatment for uterine fibroids is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Starting in 1988, the medical evidence shows treatment for 
uterine fibroids.  Notably, a March 1997 treatment note 
indicates that the veteran had known fibroids for 
approximately 10 years.  This would put the onset around 
1987, still 2 years after her separation from active military 
service.  In February 2002 a hysterectomy was performed.  
None of the competent medical evidence links the veteran's 
uterine fibroids to her period of active service.  

The veteran has submitted a March 2003 letter from a VA 
family nurse practitioner that she contends supports her 
claim.  In the letter the nurse practitioner states that she 
has reviewed the veteran's records from March 1980 to April 
1984 and it is her opinion that the veteran's complaints of 
abdominal and pelvic pain are directly related to the 
veteran's right ovarian cyst and that that cyst resulted in 
the removal of the veteran's right ovary and fallopian tube 
in February 2002.  The Board finds that this letter does not 
support the veteran's claim.  The opinion offered is that the 
veteran had a right ovarian cyst as a result of service and 
that cyst led to the removal of her right ovary and fallopian 
tube.  The issue before the Board is not service connection 
for a right ovarian cyst; rather, the issue perfected on 
appeal is whether or not the veteran is entitled to service 
connection for uterine fibroids.  The Board has assigned this 
letter no probative value to the issue at hand.  

The veteran was afforded a VA examination in October 2006 and 
a VA medical opinion was obtained in November 2006.  The VA 
medical professionals offering the medical opinion noted a 
review of the veteran's claims folder and medical records and 
commented that according to these records the veteran had 
pelvic pain, PID (pelvic inflammatory disease), extensive 
squamous metaplasia, uterine cramping, yeast vaginitis, and 
ovarian cysts during service.  The findings from the October 
2006 examination were also noted.  It was the medical 
professionals' opinion that there was no clinical evidence 
that the veteran had uterine fibroids during her period of 
active service and that there was no relationship between the 
veteran's uterine fibroids and her service.    

In addition to the medical evidence, the Board has considered 
the veteran's and her representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of etiology, or medical relationship between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and her 
representative are lay persons without the appropriate 
medical training and expertise, they simply are not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Moreover, as 
noted above, the only medical evidence on file is against the 
claim.

In sum, the preponderance of the competent evidence is 
against a finding of in-service uterine fibroids and a nexus 
between the post-service diagnosis of uterine fibroids and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for uterine fibroids is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


